[fnhc93018ex101001.jpg]
FHCF Supplement Layer Reinsurance Contract Effective: June 1, 2018 Federated
National Insurance Company Sunrise, Florida _______________________
*****Portions of this document omitted pursuant to an application for an order
for confidential treatment pursuant to Rule 24b-2 under the Exchange Act.
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission. 18\F7V1085



--------------------------------------------------------------------------------



 
[fnhc93018ex101002.jpg]
Table of Contents Article Page 1 Classes of Business Reinsured 1 2 Commencement
and Termination 1 3 Territory 3 4 Exclusions 3 5 Retention and Limit 4 6 Other
Reinsurance 5 7 Definitions 5 8 Loss Occurrence 6 9 Loss Notices and Settlements
6 10 Cash Call 7 11 Salvage and Subrogation 7 12 Reinsurance Premium 7 13
Sanctions 8 14 Late Payments 8 15 Offset 9 16 Access to Records 9 17 Liability
of the Reinsurer 9 18 Net Retained Lines (BRMA 32E) 10 19 Errors and Omissions
(BRMA 14F) 10 20 Currency (BRMA 12A) 10 21 Taxes (BRMA 50B) 10 22 Federal Excise
Tax (BRMA 17D) 11 23 Foreign Account Tax Compliance Act 11 24 Reserves 11 25
Insolvency 12 26 Arbitration 13 27 Service of Suit (BRMA 49C) 14 28 Severability
(BRMA 72E) 14 29 Governing Law (BRMA 71B) 15 30 Confidentiality 15 31 Non-Waiver
16 32 Notices and Contract Execution 16 33 Intermediary 17 18\F7V1085



--------------------------------------------------------------------------------



 
[fnhc93018ex101003.jpg]
FHCF Supplement Layer Reinsurance Contract Effective: June 1, 2018 entered into
by and between Federated National Insurance Company Sunrise, Florida
(hereinafter referred to as the "Company") and The Subscribing Reinsurer(s)
Executing the Interests and Liabilities Agreement(s) Attached Hereto
(hereinafter referred to as the "Reinsurer") Article 1 - Classes of Business
Reinsured By this Contract the Reinsurer agrees to reinsure the excess liability
which may accrue to the Company under its policies in force at the effective
time and date hereof or issued or renewed at or after that time and date, and
classified by the Company as Property business, including but not limited to,
Dwelling Fire, Inland Marine, Mobile Home, Commercial and Homeowners business
(including any business assumed from Citizens Property Insurance Corporation),
subject to the terms, conditions and limitations hereinafter set forth. Article
2 - Commencement and Termination A. This Contract shall become effective at
12:01 a.m., Eastern Standard Time, June 1, 2018, with respect to losses arising
out of loss occurrences commencing at or after that time and date, and shall
remain in force until 12:01 a.m., Eastern Standard Time, June 1, 2019. B.
Notwithstanding the provisions of paragraph A above, the Company may terminate a
Subscribing Reinsurer's percentage share in this Contract at any time by giving
written notice to the Subscribing Reinsurer in the event any of the following
circumstances occur: 1. The Subscribing Reinsurer's policyholders' surplus (or
its equivalent under the Subscribing Reinsurer's accounting system) at the
inception of this Contract has been reduced by 20.0% or more of the amount of
surplus (or the applicable equivalent) 12 months prior to that date; or 2. The
Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at any time during the term of this
Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial 18\F7V1085 Page 1



--------------------------------------------------------------------------------



 
[fnhc93018ex101004.jpg]
statement filed with regulatory authorities and available to the public as of
the inception of this Contract; or 3. The Subscribing Reinsurer's A.M. Best's
rating has been assigned or downgraded below A- and/or Standard & Poor's rating
has been assigned or downgraded below BBB+; or 4. The Subscribing Reinsurer has
become, or has announced its intention to become, merged with, acquired by or
controlled by any other entity or individual(s) not controlling the Subscribing
Reinsurer's operations previously; or 5. A State Insurance Department or other
legal authority has ordered the Subscribing Reinsurer to cease writing business;
or 6. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or 7. The
Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company's prior written consent; or 8. The Subscribing Reinsurer has
ceased assuming new or renewal property or casualty treaty reinsurance business;
or 9. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid; or 10. The Subscribing
Reinsurer has failed to comply with the funding requirements set forth in the
Reserves Article. C. The "term of this Contract" as used herein shall mean the
period from 12:01 a.m., Eastern Standard Time, June 1, 2018 to 12:01 a.m.,
Eastern Standard Time, June 1, 2019. However, if this Contract is terminated,
the "term of this Contract" as used herein shall mean the period from 12:01
a.m., Eastern Standard Time, June 1, 2018 to the effective time and date of
termination. D. If this Contract is terminated or expires while a loss
occurrence covered hereunder is in progress, the Reinsurer's liability hereunder
shall, subject to the other terms and conditions of this Contract, be determined
as if the entire loss occurrence had occurred prior to the termination or
expiration of this Contract, provided that no part of such loss occurrence is
claimed against any renewal or replacement of this Contract. 18\F7V1085 Page 2



--------------------------------------------------------------------------------



 
[fnhc93018ex101005.jpg]
Article 3 - Territory This Contract shall only apply to risks located in the
State of Florida. Article 4 - Exclusions A. This Contract does not apply to and
specifically excludes the following: 1. Reinsurance assumed by the Company under
obligatory reinsurance agreements, except business assumed by the Company from
Citizens Property Insurance Corporation. 2. Hail damage to growing or standing
crops. 3. Business rated, coded or classified as Flood insurance or which should
have been rated, coded or classified as such. 4. Business rated, coded or
classified as Mortgage Impairment and Difference in Conditions insurance or
which should have been rated, coded or classified as such. 5. Title insurance
and all forms of Financial Guarantee, Credit and Insolvency. 6. Aviation, Ocean
Marine, Boiler and Machinery, Fidelity and Surety, Accident and Health, Animal
Mortality and Workers Compensation and Employers Liability. 7. Errors and
Omissions, Malpractice and any other type of Professional Liability insurance.
8. Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25.0% of the Company's property loss under the applicable original
policy. 9. Loss or liability as excluded under the provisions of the "War
Exclusion Clause" attached to and forming part of this Contract. 10. Nuclear
risks as defined in the "Nuclear Incident Exclusion Clause - Physical Damage -
Reinsurance (U.S.A.)" attached to and forming part of this Contract. 11. Loss or
liability from any Pool, Association or Syndicate and any assessment or similar
demand for payment related to the FHCF or Citizens Property Insurance
Corporation. 12. Loss or liability of the Company arising by contract, operation
of law, or otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the 18\F7V1085 Page 3



--------------------------------------------------------------------------------



 
[fnhc93018ex101006.jpg]
Company of part or all of any claim, debt, charge, fee or other obligation of an
insurer, or its successors or assigns, which has been declared by any competent
authority to be insolvent, or which is otherwise deemed unable to meet any
claim, debt, charge, fee or other obligation in whole or in part. 13. Losses in
the respect of overhead transmission and distribution lines other than those on
or within 150 meters (or 500 feet) of the insured premises. 14. Mold, unless
resulting from a peril otherwise covered under the policy involved. 15. Loss or
liability as excluded under the provisions of the "Terrorism Exclusion" attached
to and forming part of this Contract. 16. All property loss, damage,
destruction, erasure, corruption or alteration of Electronic Data from any cause
whatsoever (including, but not limited to, Computer Virus) or loss of use,
reduction in functionality, cost, expense or whatsoever nature resulting
therefrom, unless resulting from a peril otherwise covered under the policy
involved. "Electronic Data" as used herein means facts, concepts and information
converted to a form usable for communications, interpretation or processing by
electronic and electromechanical data processing or electronically-controlled
equipment and includes programs, software and other coded instructions for the
processing and manipulation of data or the direction and manipulation of such
equipment. "Computer Virus" as used herein means a set of corrupting, harmful or
otherwise unauthorized instructions or code, including a set of
maliciously-introduced, unauthorized instructions or code, that propagate
themselves through a computer system network of whatsoever nature. However, in
the event that a peril otherwise covered under the policy results from any of
the matters described above, this Contract, subject to all other terms and
conditions, will cover physical damage directly caused by such listed peril.
Article 5 - Retention and Limit A. Subject further to the provisions of
paragraph B below, the Company shall retain and be liable for the first
$297,000,000 of ultimate net loss arising out of any one loss occurrence. The
Reinsurer shall then be liable for the amount by which such ultimate net loss
exceeds the Company's retention, but the Reinsurer's liability for ultimate net
loss (plus an allowance for loss adjustment expense) shall not exceed
$934,000,000 as respects all losses arising out of loss occurrences commencing
during the term of this Contract. B. The amounts provided for in paragraph A
above are based on an estimate of the Company's Florida Hurricane Catastrophe
Fund ("FHCF") Mandatory layer. Such amounts shall be provisional, and shall be
further adjusted to the Company's actual FHCF Mandatory layer used in its
Reimbursement Contract for the 2018/2019 hurricane season beginning on June 1,
2018 (hereinafter the "Reimbursement Contract"). 18\F7V1085 Page 4



--------------------------------------------------------------------------------



 
[fnhc93018ex101007.jpg]
C. Notwithstanding the provisions of paragraphs A and B above, the following
shall apply: 1. When the Company experiences ultimate net loss from one or two
covered events during the term of this Contract, the Company’s full retention
shall be applied to each of the covered events; and 2. When the Company
experiences ultimate net loss from more than two covered events during the term
of this Contract, the Company’s full retention shall be applied to each of the
two covered events causing the largest ultimate net loss for the Company. For
each other covered event resulting in ultimate net loss, the Company’s retention
shall be reduced to one - third of its full retention and applied to all other
covered events. D. No claim will be made under this Contract in any one loss
occurrence unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence. E. As part of the Reinsurer's limit of
liability set forth in paragraphs A and B above, the Reinsurer shall be liable
for an amount equal to 5.0% of ultimate net loss paid or to be paid by the
Reinsurer as an allowance for loss adjustment expense incurred by the Company.
Article 6 - Other Reinsurance The Company shall be permitted to carry other
reinsurance, recoveries under which shall inure solely to the benefit of the
Company and be entirely disregarded in applying all of the provisions of this
Contract. Article 7 - Definitions A. "Loss in excess of policy limits" and
"extra contractual obligations" as used in this Contract shall mean: 1. "Loss in
excess of policy limits" shall mean 90.0% of any amount paid or payable by the
Company in excess of its policy limits, but otherwise within the terms of its
policy, such loss in excess of the Company's policy limits having been incurred
because of, but not limited to, failure by the Company to settle within the
policy limits or by reason of the Company's alleged or actual negligence, fraud
or bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action. Any loss
in excess of policy limits that is made in connection with this Contract shall
not exceed 25.0% of the actual catastrophe loss. 2. "Extra contractual
obligations" shall mean 90.0% of any punitive, exemplary, compensatory or
consequential damages paid or payable by the Company, not covered by any other
provision of this Contract and which arise from the handling of any claim on
business subject to this Contract, such liabilities arising because of, but not
limited to, failure by the Company to settle within the policy limits or by
reason of the Company's alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of an action against its insured or reinsured or in the preparation or
prosecution of an appeal consequent 18\F7V1085 Page 5



--------------------------------------------------------------------------------



 
[fnhc93018ex101008.jpg]
upon such an action. An extra contractual obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the policy. Any extra contractual obligations that are made
in connection with this Contract shall not exceed 25.0% of the actual
catastrophe loss. Notwithstanding anything stated herein, this Contract shall
not apply to any loss in excess of policy limits or any extra contractual
obligation incurred by the Company as a result of any fraudulent and/or criminal
act by any officer or director of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder. B. "Policies" as used in this Contract shall mean all
policies, contracts and binders of insurance or reinsurance. C. "Ultimate net
loss" as used in this Contract shall mean the sum or sums (including loss in
excess of policy limits and extra contractual obligations, as defined herein)
paid or payable by the Company in settlement of claims and in satisfaction of
judgments rendered on account of such claims, after deduction of all salvage,
all recoveries and all claims on inuring insurance or reinsurance, whether
collectible or not. Nothing herein shall be construed to mean that losses under
this Contract are not recoverable until the Company's ultimate net loss has been
ascertained. Article 8 - Loss Occurrence A. "Loss occurrence" as used in this
Contract shall mean the sum of individual insured losses incurred under Policies
resulting from the same covered event. B. "Covered event" as used in this
Contract shall mean any one storm declared to be a hurricane by the National
Hurricane Center of the National Weather Service or any other division of the
National Weather Service, operated by the National Oceanographic and Atmospheric
Administration of the United States Government (NHC) which causes insured losses
in Florida. A covered event begins when a hurricane causes damage in Florida
while it is a hurricane and continues throughout any subsequent downgrades in
storm status by the National Hurricane Center regardless of whether the
hurricane makes landfall. Any storm, including a tropical storm, which does not
become a hurricane is not a covered event. Article 9 - Loss Notices and
Settlements A. Whenever losses sustained by the Company are reserved by the
Company for an amount greater than 50.0% of the Company's retention hereunder
and/or appear likely to result in a claim under this Contract, the Company shall
notify the Subscribing Reinsurers and shall provide updates related to
development of such losses. The Reinsurer shall have the right to participate in
the adjustment of such losses at its own expense. B. All loss settlements made
by the Company, provided they are within the terms of this Contract and the
terms of the original policy (with the exception of loss in excess of policy
18\F7V1085 Page 6



--------------------------------------------------------------------------------



 
[fnhc93018ex101009.jpg]
limits or extra contractual obligations coverage, if any, under this Contract),
shall be binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts
for which it may be liable, including the associated allowance for loss
adjustment expense, upon receipt of reasonable evidence of the amount paid by
the Company. Article 10 - Cash Call Notwithstanding the provisions of the Loss
Notices and Settlements Article, upon the request of the Company, the Reinsurer
shall pay any amount with regard to a loss settlement or settlements (including
the associated allowance for loss adjustment expense) that are scheduled to be
made (including any payments projected to be made) within the next 20 days by
the Company, subject to receipt by the Reinsurer of a satisfactory proof of
loss. Such agreed payment shall be made within 10 days from the date the demand
for payment was transmitted to the Reinsurer. Article 11 - Salvage and
Subrogation The Reinsurer shall be credited with salvage (i.e., reimbursement
obtained or recovery made by the Company, less the actual cost, excluding
salaries of officials and employees of the Company and sums paid to attorneys as
retainer, of obtaining such reimbursement or making such recovery) on account of
claims and settlements involving reinsurance hereunder. Salvage thereon shall
always be used to reimburse the excess carriers in the reverse order of their
priority according to their participation before being used in any way to
reimburse the Company for its primary loss. The Company hereby agrees to enforce
its rights to salvage or subrogation relating to any loss, a part of which loss
was sustained by the Reinsurer, and to prosecute all claims arising out of such
rights, if, in the Company's opinion, it is economically reasonable to do so.
Article 12 - Reinsurance Premium A. As premium for reinsurance coverage provided
by this Contract, the Company shall pay the Reinsurer a premium equal to the
product of the following (or a pro rata portion thereof in the event the term of
this Contract is less than 12 months): 1. The final rate on line determined in
accordance with the Company's Reimbursement Contract; times 2. The Company's
actual limit under the FHCF Mandatory layer used in its Reimbursement Contract.
B. The Company shall pay the Reinsurer an annual deposit premium of *****, in
four equal installments of ***** on July 1 and October 1 of 2018, and on January
1 and April 1 of 2019. However, in the event this Contract is terminated, there
shall be no deposit premium installments due after the effective date of
termination. C. On or before May 31, 2019, the Company shall provide a report to
the Reinsurer setting forth the premium due hereunder for the term of this
Contract, computed in accordance with 18\F7V1085 Page 7



--------------------------------------------------------------------------------



 
[fnhc93018ex101010.jpg]
paragraph A above, and any additional premium due the Reinsurer or return
premium due the Company shall be remitted promptly. Article 13 - Sanctions
Neither the Company nor any Subscribing Reinsurer shall be liable for premium or
loss under this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union, United
Kingdom or United States of America that are applicable to either party. Article
14 - Late Payments A. The provisions of this Article shall not be implemented
unless specifically invoked, in writing, by one of the parties to this Contract.
B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest charge on the
amount past due calculated for each such payment on the last business day of
each month as follows: 1. The number of full days which have expired since the
due date or the last monthly calculation, whichever the lesser; times 2.
1/365ths of the six-month United States Treasury Bill rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times 3. The amount past due, including accrued interest. It is agreed
that interest shall accumulate until payment of the original amount due plus
interest charges have been received by the Intermediary. C. The establishment of
the due date shall, for purposes of this Article, be determined as follows: 1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this Contract. In
the event a due date is not specifically stated for a given payment, it shall be
deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment. 2. Any claim or loss payment due the
Company hereunder shall be deemed due 10 days after the proof of loss or demand
for payment is transmitted to the Reinsurer. If such loss or claim payment is
not received within the 10 days, interest will accrue on the payment or amount
overdue in accordance with paragraph B above, from the date the proof of loss or
demand for payment was transmitted to the Reinsurer. 18\F7V1085 Page 8



--------------------------------------------------------------------------------



 
[fnhc93018ex101011.jpg]
3. As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph C, the due date shall be
as provided for in the applicable section of this Contract. In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
days following transmittal of written notification that the provisions of this
Article have been invoked. For purposes of interest calculations only, amounts
due hereunder shall be deemed paid upon receipt by the Intermediary. D. Nothing
herein shall be construed as limiting or prohibiting a Subscribing Reinsurer
from contesting the validity of any claim, or from participating in the defense
of any claim or suit, or prohibiting either party from contesting the validity
of any payment or from initiating any arbitration or other proceeding in
accordance with the provisions of this Contract. If the debtor party prevails in
an arbitration or other proceeding, then any interest charges due hereunder on
the amount in dispute shall be null and void. If the debtor party loses in such
proceeding, then the interest charge on the amount determined to be due
hereunder shall be calculated in accordance with the provisions set forth above
unless otherwise determined by such proceedings. If a debtor party advances
payment of any amount it is contesting, and proves to be correct in its
contestation, either in whole or in part, the other party shall reimburse the
debtor party for any such excess payment made plus interest on the excess amount
calculated in accordance with this Article. E. Interest charges arising out of
the application of this Article that are $1,000 or less from any party shall be
waived unless there is a pattern of late payments consisting of three or more
items over the course of any 12-month period. Article 15 - Offset The Company
and the Reinsurer may offset any balance or amount due from one party to the
other under this Contract or any other contract heretofore or hereafter entered
into between the Company and the Reinsurer, whether acting as assuming reinsurer
or ceding company. The provisions of this Article shall not be affected by the
insolvency of either party. Article 16 - Access to Records The Reinsurer or its
designated representatives shall have access at any reasonable time to all
records of the Company which pertain in any way to this reinsurance, provided
the Reinsurer gives the Company at least 15 days prior notice of request for
such access. However, a Subscribing Reinsurer or its designated representatives
shall not have any right of access to the records of the Company if it is not
current in all undisputed payments due the Company. "Undisputed" as used herein
shall mean any amount that the Subscribing Reinsurer has not contested in
writing to the Company specifying the reason(s) why the payments are disputed.
Article 17 - Liability of the Reinsurer A. The liability of the Reinsurer shall
follow that of the Company in every case and be subject in all respects to all
the general and specific stipulations, clauses, waivers and modifications
18\F7V1085 Page 9



--------------------------------------------------------------------------------



 
[fnhc93018ex101012.jpg]
of the Company's policies and any endorsements thereon. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract. B. Nothing herein shall in any manner
create any obligations or establish any rights against the Reinsurer in favor of
any third party or any persons not parties to this Contract. Article 18 - Net
Retained Lines (BRMA 32E) A. This Contract applies only to that portion of any
policy which the Company retains net for its own account (prior to deduction of
any underlying reinsurance specifically permitted in this Contract), and in
calculating the amount of any loss hereunder and also in computing the amount or
amounts in excess of which this Contract attaches, only loss or losses in
respect of that portion of any policy which the Company retains net for its own
account shall be included. B. The amount of the Reinsurer's liability hereunder
in respect of any loss or losses shall not be increased by reason of the
inability of the Company to collect from any other reinsurer(s), whether
specific or general, any amounts which may have become due from such
reinsurer(s), whether such inability arises from the insolvency of such other
reinsurer(s) or otherwise. Article 19 - Errors and Omissions (BRMA 14F)
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery. Article 20 - Currency (BRMA 12A) A. Whenever the word "Dollars"
or the "$" sign appears in this Contract, they shall be construed to mean United
States Dollars and all transactions under this Contract shall be in United
States Dollars. B. Amounts paid or received by the Company in any other currency
shall be converted to United States Dollars at the rate of exchange at the date
such transaction is entered on the books of the Company. Article 21 - Taxes
(BRMA 50B) In consideration of the terms under which this Contract is issued,
the Company will not claim a deduction in respect of the premium hereon when
making tax returns, other than income or profits tax returns, to any state or
territory of the United States of America or the District of Columbia.
18\F7V1085 Page 10



--------------------------------------------------------------------------------



 
[fnhc93018ex101013.jpg]
Article 22 - Federal Excise Tax (BRMA 17D) A. The Reinsurer has agreed to allow
for the purpose of paying the Federal Excise Tax the applicable percentage of
the premium payable hereon (as imposed under Section 4371 of the Internal
Revenue Code) to the extent such premium is subject to the Federal Excise Tax.
B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government. Article 23 - Foreign Account Tax Compliance Act A. To the
extent the Reinsurer is subject to the deduction and withholding of premium
payable hereon as set forth in the Foreign Account Tax Compliance Act (Sections
1471-1474 of the Internal Revenue Code), the Reinsurer shall allow such
deduction and withholding from the premium payable under this Contract. B. In
the event of any return of premium becoming due hereunder, the return premium
shall be determined and paid in full without regard to any amounts deducted or
withheld under paragraph A of this Article. In the event the Company or its
agent recovers such premium deductions and withholdings on the return premium
from the United States Government, the Company or its agent shall reimburse the
Reinsurer for such amounts. Article 24 - Reserves A. The Reinsurer agrees to
fund its share of amounts, including but not limited to, the Company's ceded
unearned premium and outstanding loss and the allowance for loss adjustment
expense reserves (including all case reserves plus any reasonable amount
estimated to be unreported from known loss occurrences) (hereinafter referred to
as "Reinsurer's Obligations") by: 1. Clean, irrevocable and unconditional
letters of credit issued and confirmed, if confirmation is required by the
insurance regulatory authorities involved, by a bank or banks meeting the NAIC
Securities Valuation Office credit standards for issuers of letters of credit
and acceptable to said insurance regulatory authorities; and/or 2. Escrow
accounts for the benefit of the Company; and/or 3. Cash advances; if the
Reinsurer: 1. Is unauthorized in any state of the United States of America or
the District of Columbia having jurisdiction over the Company and if, without
such funding, a penalty would accrue to the Company on any financial statement
it is required to file with the insurance regulatory authorities involved; or
18\F7V1085 Page 11



--------------------------------------------------------------------------------



 
[fnhc93018ex101014.jpg]
2. Has an A.M. Best Company's rating equal to or below B++ at the inception of
this Contract. The Reinsurer, at its sole option, may fund in other than cash if
its method and form of funding are acceptable to the insurance regulatory
authorities involved. B. With regard to funding in whole or in part by letters
of credit, it is agreed that each letter of credit will be in a form acceptable
to insurance regulatory authorities involved, will be issued for a term of at
least one year and will include an "evergreen clause," which automatically
extends the term for at least one additional year at each expiration date unless
written notice of non-renewal is given to the Company not less than 30 days
prior to said expiration date. The Company and the Reinsurer further agree,
notwithstanding anything to the contrary in this Contract, that said letters of
credit may be drawn upon by the Company or its successors in interest at any
time, without diminution because of the insolvency of the Company or the
Reinsurer, but only for one or more of the following purposes: 1. To reimburse
itself for the Reinsurer's share of unearned premiums returned to insureds on
account of policy cancellations, unless paid in cash by the Reinsurer; 2. To
reimburse itself for the Reinsurer's share of losses and/or the allowance for
loss adjustment expense paid under the terms of policies reinsured hereunder,
unless paid in cash by the Reinsurer; 3. To reimburse itself for the Reinsurer's
share of any other amounts claimed to be due hereunder, unless paid in cash by
the Reinsurer; 4. To fund a cash account in an amount equal to the Reinsurer's
share of amounts, including but not limited to, the Reinsurer's Obligations as
set forth above, funded by means of a letter of credit which is under
non-renewal notice, if said letter of credit has not been renewed or replaced by
the Reinsurer 10 days prior to its expiration date; 5. To refund to the
Reinsurer any sum in excess of the actual amount required to fund the
Reinsurer's share of amounts, including but not limited to, the Reinsurer's
Obligations as set forth above, if so requested by the Reinsurer. In the event
the amount drawn by the Company on any letter of credit is in excess of the
actual amount required for B(1), B(2) or B(4), or in the case of B(3), the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. Article 25 - Insolvency A. In the event of
the insolvency of the Company, this reinsurance shall be payable directly to the
Company or to its liquidator, receiver, conservator or statutory successor on
the basis of the liability of the Company without diminution because of the
insolvency of the Company or because the liquidator, receiver, conservator or
statutory successor of the Company has failed to pay all or a portion of any
claim. It is agreed, however, that the liquidator, receiver, conservator or
statutory successor of the Company shall give written notice to the 18\F7V1085
Page 12



--------------------------------------------------------------------------------



 
[fnhc93018ex101015.jpg]
Reinsurer of the pendency of a claim against the Company indicating the policy
or bond reinsured which claim would involve a possible liability on the part of
the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Company solely as a result of the defense undertaken by the Reinsurer. B.
Where two or more Subscribing Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company. C. It is further understood and agreed
that, in the event of the insolvency of the Company, the reinsurance under this
Contract shall be payable directly by the Reinsurer to the Company or to its
liquidator, receiver or statutory successor, except as provided by Section
4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the Company or (2) where the Reinsurer with the consent of the
direct insured or insureds has assumed such policy obligations of the Company as
direct obligations of the Reinsurer to the payees under such policies and in
substitution for the obligations of the Company to such payees. Article 26 -
Arbitration A. As a condition precedent to any right of action hereunder, in the
event of any dispute or difference of opinion hereafter arising with respect to
this Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots. B. Each
party shall present its case to the Arbiters within 30 days following the date
of appointment of the Umpire. The Arbiters shall consider this Contract as an
honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction. 18\F7V1085 Page 13



--------------------------------------------------------------------------------



 
[fnhc93018ex101016.jpg]
C. If more than one Subscribing Reinsurer is involved in the same dispute, all
such Subscribing Reinsurers shall, at the option of the Company, constitute and
act as one party for purposes of this Article and communications shall be made
by the Company to each of the Subscribing Reinsurers constituting one party,
provided, however, that nothing herein shall impair the rights of such
Subscribing Reinsurers to assert several, rather than joint, defenses or claims,
nor be construed as changing the liability of the Subscribing Reinsurers
participating under the terms of this Contract from several to joint. D. Each
party shall bear the expense of its own Arbiter, and shall jointly and equally
bear with the other the expense of the Umpire and of the arbitration. In the
event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties. E. Any arbitration proceedings shall take place at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the state in which the Company has its principal
office. Article 27 - Service of Suit (BRMA 49C) (Applicable if the Reinsurer is
not domiciled in the United States of America, and/or is not authorized in any
State, Territory or District of the United States where authorization is
required by insurance regulatory authorities) A. It is agreed that in the event
the Reinsurer fails to pay any amount claimed to be due hereunder, the
Reinsurer, at the request of the Company, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer's rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. B. Further, pursuant to any
statute of any state, territory or district of the United States which makes
provision therefor, the Reinsurer hereby designates the party named in its
Interests and Liabilities Agreement, or if no party is named therein, the
Superintendent, Commissioner or Director of Insurance or other officer specified
for that purpose in the statute, or his successor or successors in office, as
its true and lawful attorney upon whom may be served any lawful process in any
action, suit or proceeding instituted by or on behalf of the Company or any
beneficiary hereunder arising out of this Contract. Article 28 - Severability
(BRMA 72E) If any provision of this Contract shall be rendered illegal or
unenforceable by the laws, regulations or public policy of any state, such
provision shall be considered void in such state, but this shall not affect the
validity or enforceability of any other provision of this Contract or the
enforceability of such provision in any other jurisdiction. 18\F7V1085 Page 14



--------------------------------------------------------------------------------



 
[fnhc93018ex101017.jpg]
Article 29 - Governing Law (BRMA 71B) This Contract shall be governed by and
construed in accordance with the laws of the State of Florida. Article 30 -
Confidentiality A. The Reinsurer hereby acknowledges that the documents,
information and data provided to it by the Company, whether directly or through
an authorized agent, in connection with the placement and execution of this
Contract, including all information obtained through any audits and any claims
information between the Company and the Reinsurer, and any submission or other
materials relating to any renewal (hereinafter referred to as "Confidential
Information") are proprietary and confidential to the Company. B. Except as
provided for in paragraph C below, the Reinsurer shall not disclose any
Confidential Information to any third parties, including but not limited to the
Reinsurer's subsidiaries and affiliates, other insurance companies and their
subsidiaries and affiliates, underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling insurance or reinsurance data, and
statistical rating organizations. C. Confidential Information may be used by the
Reinsurer only in connection with the performance of its obligations or
enforcement of its rights under this Contract and will only be disclosed when
required by (1) retrocessionaires subject to the business ceded to this
Contract, (2) regulators performing an audit of the Reinsurer's records and/or
financial condition, (3) external auditors performing an audit of the
Reinsurer's records in the normal course of business, or (4) the Reinsurer's
legal counsel; provided that the Reinsurer advises such parties of the
confidential nature of the Confidential Information and their obligation to
maintain its confidentiality. The Company may require that any third-party
representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article or by a separate written confidentiality agreement,
containing terms no less stringent than those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
Reinsurer shall be responsible for any breach of this provision by such
third-party representative of the Reinsurer. D. Notwithstanding the above, in
the event that the Reinsurer is required by court order, other legal process or
any regulatory authority to release or disclose any or all of the Confidential
Information, the Reinsurer agrees to provide the Company with written notice of
same at least 10 days prior to such release or disclosure, to the extent legally
permissible, and to use its best efforts to assist the Company in maintaining
the confidentiality provided for in this Article. E. Any disclosure of
Non-Public Personally Identifiable Information shall comply with all state and
federal statutes and regulations governing the disclosure of Non-Public
Personally Identifiable Information. "Non-Public Personally Identifiable
Information" shall be defined as this term or a similar term is defined in any
applicable state, provincial, territory, or federal law. Disclosing or using
this information for any purpose not authorized by applicable law is expressly
forbidden without the prior consent of the Company. 18\F7V1085 Page 15



--------------------------------------------------------------------------------



 
[fnhc93018ex101018.jpg]
F. The parties agree that any information subject to privilege, including the
attorney-client privilege or attorney work product doctrine (collectively
"Privilege") shall not be disclosed to the Reinsurer until, in the Company's
opinion, such Privilege is deemed to be waived or otherwise compromised by
virtue of its disclosure pursuant to this Contract. Furthermore, the Reinsurer
shall not assert that any Privilege otherwise applicable to the Confidential
Information has been waived or otherwise compromised by virtue of its disclosure
pursuant to this Contract. G. The provisions of this Article shall extend to the
officers, directors and employees of the Reinsurer and its affiliates, and shall
be binding upon their successors and assigns. Article 31 - Non-Waiver The
failure of the Company or Reinsurer to insist on compliance with this Contract
or to exercise any right, remedy or option hereunder shall not: (1) constitute a
waiver of any rights contained in this Contract, (2) prevent the Company or
Reinsurer from thereafter demanding full and complete compliance, (3) prevent
the Company or Reinsurer from exercising such remedy in the future, nor (4)
affect the validity of this Contract or any part thereof. Article 32 - Notices
and Contract Execution A. Whenever a notice, statement, report or any other
written communication is required by this Contract, unless otherwise specified,
such notice, statement, report or other written communication may be transmitted
by certified or registered mail, nationally or internationally recognized
express delivery service, personal delivery, electronic mail, or facsimile. With
the exception of notices of termination, first class mail is also acceptable. B.
The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto: 1. Paper documents with an original ink
signature; 2. Facsimile or electronic copies of paper documents showing an
original ink signature; and/or 3. Electronic records with an electronic
signature made via an electronic agent. For the purposes of this Contract, the
terms "electronic record," "electronic signature" and "electronic agent" shall
have the meanings set forth in the Electronic Signatures in Global and National
Commerce Act of 2000 or any amendments thereto. C. This Contract may be executed
in one or more counterparts, each of which, when duly executed, shall be deemed
an original. 18\F7V1085 Page 16



--------------------------------------------------------------------------------



 
[fnhc93018ex101019.jpg]
Article 33 - Intermediary Aon Benfield Inc., or one of its affiliated
corporations duly licensed as a reinsurance intermediary, is hereby recognized
as the Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premiums,
return premiums, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating to this Contract will be transmitted to the
Company or the Reinsurer through the Intermediary. Payments by the Company to
the Intermediary will be deemed payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed payment to the Company only to the
extent that such payments are actually received by the Company. In Witness
Whereof, the Company by its duly authorized representative has executed this
Contract as of the date specified below: This 28th day of March in the year
2018. Federated National Insurance Company /s/ Michael H. Braun 18\F7V1085 Page
17



--------------------------------------------------------------------------------



 
[fnhc93018ex101020.jpg]
War Exclusion Clause As regards interests which at time of loss or damage are on
shore, no liability shall attach hereto in respect of any loss or damage which
is occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority. 18\F7V1085



--------------------------------------------------------------------------------



 
[fnhc93018ex101021.jpg]
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.) 1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks. 2. Without in any way restricting the operation of paragraph (1)
of this Clause, this Reinsurance does not cover any loss or liability accruing
to the Reassured, directly or indirectly and whether as Insurer or Reinsurer,
from any insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to: I. Nuclear reactor
power plants including all auxiliary property on the site, or II. Any other
nuclear reactor installation, including laboratories handling radioactive
materials in connection with reactor installations, and "critical facilities" as
such, or III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or waste materials, or IV. Installations other than those listed in
paragraph (2) III above using substantial quantities of radioactive isotopes or
other products of nuclear fission. 3. Without in any way restricting the
operations of paragraphs (1) and (2) hereof, this Reinsurance does not cover any
loss or liability by radioactive contamination accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
on property which is on the same site as a nuclear reactor power plant or other
nuclear installation and which normally would be insured therewith except that
this paragraph (3) shall not operate (a) where Reassured does not have knowledge
of such nuclear reactor power plant or nuclear installation, or (b) where said
insurance contains a provision excluding coverage for damage to property caused
by or resulting from radioactive contamination, however caused. However on and
after 1st January 1960 this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof. 4. Without in any way
restricting the operations of paragraphs (1), (2) and (3) hereof, this
Reinsurance does not cover any loss or liability by radioactive contamination
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, when such radioactive contamination is a named hazard specifically
insured against. 5. It is understood and agreed that this Clause shall not
extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard. 6. The
term "special nuclear material" shall have the meaning given it in the Atomic
Energy Act of 1954 or by any law amendatory thereof. 7. Reassured to be sole
judge of what constitutes: (a) substantial quantities, and (b) the extent of
installation, plant or site. Note.-Without in any way restricting the operation
of paragraph (1) hereof, it is understood and agreed that (a) all policies
issued by the Reassured on or before 31st December 1957 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply. (b) with respect to any risk located in Canada policies issued by
the Reassured on or before 31st December 1958 shall be free from the application
of the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.
12/12/57 N.M.A. 1119 BRMA 35B 18\F7V1085



--------------------------------------------------------------------------------



 
[fnhc93018ex101022.jpg]
Terrorism Exclusion (Property Treaty Reinsurance) Notwithstanding any provision
to the contrary within this Contract or any amendment thereto, it is agreed that
this Contract excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any act of terrorism, as defined herein, regardless of any other cause or
event contributing concurrently or in any other sequence to the loss. An act of
terrorism includes any act, or preparation in respect of action, or threat of
action designed to influence the government de jure or de facto of any nation or
any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which: 1. Involves violence against one or more persons,
or 2. Involves damage to property; or 3. Endangers life other than the person
committing the action; or 4. Creates a risk to health or safety of the public or
a section of the public; or 5. Is designed to interfere with or disrupt an
electronic system. This Contract also excludes loss, damage, cost or expense
directly or indirectly caused by, contributed to by, resulting from or arising
out of or in connection with any action in controlling, preventing, suppressing,
retaliating against or responding to any act of terrorism. Notwithstanding the
above and subject otherwise to the terms, conditions, and limitations of this
Contract, in respect only of personal lines, this Contract will pay actual loss
or damage (but not related cost and expense) caused by any act of terrorism
provided such act is not directly or indirectly caused by, contributed to by,
resulting from or arising out of or in connection with radiological, biological,
chemical, or nuclear pollution or contamination. 18\F7V1085



--------------------------------------------------------------------------------



 
[fnhc93018ex101023.jpg]
The Interests and Liabilities Agreements, constituting 30 pages in total, have
been omitted in accordance with Rule 24b-2 under the Exchange Act. These pages
have been filed separately with the Securities and Exchange Commission.
18\F7V1085



--------------------------------------------------------------------------------



 